Name: 2014/448/EU: Commission Implementing Decision of 8 July 2014 amending Implementing Decision 2014/178/EU as regards African swine fever in Latvia (notified under document C(2014) 4925) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2014-07-10

 10.7.2014 EN Official Journal of the European Union L 201/31 COMMISSION IMPLEMENTING DECISION of 8 July 2014 amending Implementing Decision 2014/178/EU as regards African swine fever in Latvia (notified under document C(2014) 4925) (Text with EEA relevance) (2014/448/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Council Directive 2002/60/EC (4) lays down the minimum measures to be applied within the Union for the control of African swine fever, including the measures to be taken in the event of an outbreak of African swine fever, in particular in cases where African swine fever is suspected or confirmed in feral pigs. (2) Commission Implementing Decision 2014/178/EU (5) was adopted in response to the presence of African swine fever in certain Member States. That Decision demarcates and lists restricted areas in an Annex differentiated by the level of risk considering the epidemiological situation. It also lays down animal health rules on the movement, dispatch and marking of pigs and certain pig products from those affected Member States, in order to prevent the spread of that disease to other areas of the Union. (3) On 26 June 2014, cases of African swine fever in feral pigs, specifically in wild boar, were reported in Latvia due to the introduction of the African swine fever virus from neighbouring third countries where that disease is present. The introduction of the virus in two low-biosecurity small farms in the same area was also reported. Those outbreaks, taken together with the cases in wild boar adjacent to the external border of the Union, have to be considered in the assessment of the risk represented by the current epidemiological situation. In order to focus the control measures and to prevent disease spread as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of infected areas in Latvia is to be urgently established on the basis of the risk the disease represents for the Union and in collaboration with the Member State concerned. (4) It is therefore necessary to amend Implementing Decision 2014/178/EU to include the relevant territories of Latvia in Part I and Part II of the Annex thereto. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/178/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (5) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (OJ L 95, 29.3.2014, p. 47). ANNEX The Annex to Implementing Decision 2014/178/EU is amended as follows: (1) In Part I, the following point is added: 3. Latvia The following areas in Latvia: In the novads of RÃ zeknes the pagasti of StoÃ ¼erovas, GriÃ ¡kÃ nu, Ã ornajas, LÃ «znavas, Maltas, FeimaÃ u, Silmalas and Ozolaines. In the novads of RiebiÃ i the pagasti of RiebiÃ u, RuÃ ¡onas and SilajÃ Ã u. In the novads of PreiÃ ¼i the pagasti of PelÃ Ã u, PreiÃ ¼u and Aizkalnes. In the novads of Ludza the pagasti of Cirmas, PureÃ u, Ã ukÃ ¡u, Isnaudas, Pildas, Nirzas and BriÃ £u. In the novads of Zilupe the pagasti of Lauderu and ZaÃ ¼esjes. In the novads of Daugavpils the pagasti of Dubnas, ViÃ ¡Ã ·u, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Salienas, Vecsalienas, Skrudalienas, Demenes, Laucesas, Tabores and MaÃ ¼inovas. The whole of the novads of Ciblas. (2) In Part II, the following point is added: 3. Latvia The following areas in Latvia: In the novads of RÃ zeknes the pagasti of PuÃ ¡as, MÃ koÃ kalna and Kaunatas. The whole of the novads of Dagdas. In the novads of Aglonas the pagasti of Ã Ã ·eltovas, GrÃ veru and KastuÃ ¼inas. The whole of the novads of KrÃ slavas. In the novads of Ludza the pagasti of RundÃ nu and Istras. In the novads of Zilupe the pagasts of Pasienas.